Citation Nr: 1104316	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-40 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected diabetes 
mellitus, and as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to June 
1985.
 
These matters come before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  
Thereafter, the appellant's claims folder was returned to his 
local RO in Wichita, Kansas.  

In May 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

These matters were previously before the Board in June 2009 and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration.  The Board finds 
that VA has complied with the Board's June 2009 remand.

During the pendency of the appeal, service connection was granted 
for peripheral neuropathy of the lower extremities; therefore, 
that issue is no longer for appellate consideration.

The claims file included approximately 80 pages of medical 
records from Hutchinson Clinic from February 1996 through May 
2005, which are not the claimant's medical records, and which the 
Board has removed from the claims file.  The December 2005 
Statement of the Case (SOC) listed these records as evidence.  
The Board has reviewed the misfiled records and finds that the 
AOJ's consideration of the misfiled documents did not adversely 
affect the Veteran's claims.  The misfiled records reflect the 
diabetes of another individual and his condition from 1996 to 
2005.  The claims file includes medical records of the Veteran 
from 2001 to 2009.  In order to warrant a higher evaluation for 
diabetes mellitus, the evidence of record would need to reflect 
that the Veteran had a regulation of activities.  As discussed in 
further detail below, none of the Veteran's medical records 
indicate such regulation of activities.  The Veteran's records 
which include private records, a September 2004 VA examination 
report, and a November 2009 VA examination report, are sufficient 
to rate the Veteran.  As none of the Veteran's clinical records 
for the rating period on appeal indicate a regulation of 
activities, the misfiled records, which also do not indicate a 
regulation of activities, have no bearing on the evaluation. 

The Board also finds that no additional development is necessary, 
with regard to these records, prior to rendering a decision on 
the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam on at least one occasion 
during the Vietnam Conflict.

2.  The competent clinical evidence of record reflects that the 
Veteran has a diagnosis of coronary artery disease.

3.  Throughout the rating period on appeal, the evidence of 
record does not demonstrate that the Veteran's diabetes mellitus 
type II requires any regulation of activities.


CONCLUSIONS OF LAW

1.  Coronary artery disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 
2010); 75 Fed. Reg. 53202 (August 31, 2010), C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in August 2004, the 
Veteran was informed of what evidence was required to 
substantiate the claim for an increased rating for diabetes 
mellitus, and of his and VA's respective duties for obtaining 
evidence.  In VA correspondence to the Veteran dated in March 
2005, the Veteran was informed of what evidence was required to 
substantiate the claim for service connection for a heart 
disability as secondary to a service-connected disability, and of 
his and VA's respective duties for obtaining evidence.  The Board 
acknowledges that the Veteran was not provided with the criteria 
for entitlement to service connection for a heart disability on a 
direct incurrence basis; nevertheless, as the Board, in the 
decision below, grants the Veteran's claim for service 
connection, the Board finds that the Veteran has not been 
prejudiced by a lack of such notice.   See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In July 2009 correspondence, VA notified the Veteran of the 
criteria for a disability rating and effective date, as required 
by the Court in Dingess.  In Pelegrini, supra, the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because Dingess notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law 
as found by the Court in Pelegrini.  The Board finds that the 
Veteran has not been prejudiced by the timing of the notice, as 
the Veteran's claim has been readjudicated after such notice and 
he has been provided with an opportunity to respond.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA and private 
examination and treatment records.  Additionally, the claims file 
contains the statements of the Veteran in support of his claim, 
to include his testimony at a May 2009 Board hearing.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record for which VA has a duty to obtain.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims for which VA has a duty to assist in obtaining.  

In its June 2009 remand, the Board directed VA to request the 
Veteran to supply the complete names, addresses, and dates of 
treatment for all medical care providers who have treated him for 
diabetes mellitus on a provided VA Form 21-4142, to include 
treatment for Dr. J.H.  In correspondence dated in July 2009, the 
Appeals Management Center complied with this directive.  The 
claims file does not include a subsequent VA Form 21-4142 for Dr. 
J.H.; however, the claims file does include records from Dr. J.H.  
Moreover, the duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Board finds that VA does not 
have a further duty to assist the Veteran in obtaining any 
additional medical records. 
 
VA examinations with respect to the issues on appeal were 
obtained in May 2005 and November 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations are adequate, 
as they include clinical examinations, a review of prior medical 
records, and interviews with the Veteran regarding his 
complaints.  The reports of the examination contain findings 
necessary to adjudicate the Veteran's claims and to evaluate the 
Veteran's service-connected disability under the applicable 
diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, ischemic heart disease, (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), shall be service-
connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  75 Fed. Reg. 53202 (August 31, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Ratings - in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if evaluated separately.  Diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.119 (2010).

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating. Noncompensable complications are considered part 
of the diabetic process under DC 7913. Note 1 following 38 C.F.R. 
§ 4.119 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  The 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection --Cardiovascular Disability

The first element of a claim for service connection is that there 
must be evidence of a current disability.  The November 2009 VA 
examination report reflects that the Veteran has coronary artery 
disease.  Therefore, the Board finds that the Veteran has a 
disability.  The Veteran avers that his heart disability is 
causally related to active service, to include as secondary to, 
or aggravated by, service-connected diabetes mellitus, and/or 
exposure to Agent Orange.

The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 does not reflect foreign service; 
however, it does reflect that he received the Vietnam Service 
Medal with three bronze stars, the Republic of Vietnam gallantry 
cross, and the Vietnamese air campaign medal.  The Veteran has 
stated that he flew "search and rescue for the Navy, stationed 
just offshore on various ships" and that "when a rescue was to 
happen we would go inland and on several occasions you could 
smell the spray of defoliant."  He also testified that he 
sometimes landed to retrieve aviators.  The Veteran's DD 214 
reflects that his primary specialties were in aviation.  In 
giving the benefit of the doubt to the Veteran, the Board finds 
that the Veteran landed in Vietnam.  As such, it is presumed that 
he was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Therefore, as in-service exposure to herbicides has been conceded 
and the Veteran has been diagnosed with coronary artery disease, 
the Board concludes that the Veteran is entitled to a grant of 
service connection for his coronary artery disease, on a 
presumptive basis. 38 C.F.R. § 3.309(e).

Rating Diabetes Mellitus

The Veteran is service-connected for diabetes mellitus with a 
rating of 20 percent effective from May 2001.  In a statement 
dated in December 2003, the Veteran averred that a higher rating 
was warranted.  As the Veteran's increased rating claim was 
received by VA on December 16, 2003, the rating period on appeal 
is from December 16, 2002, one year prior to the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2) (2010).  Nevertheless, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of the disability 
is for consideration in rating a disability.

In order to receive a rating higher than 20 percent, the 
evidence, at a minimum, would have to reflect that the Veteran 
required insulin, restricted diet, and regulation of activities.  
The definition of "regulation of activities" in the criteria for 
a 100 percent rating, i.e., "the avoidance of strenuous 
occupational and recreational activities," applies to the 
"regulation of activities" criterion for a 40 percent rating 
under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 
(2007).  

The record does not reflect that the Veteran has a regulation of 
activities due to his diabetes mellitus.  The Veteran testified 
at the Board hearing that he has to regulate his activities 
because of his diabetes.  He stated that he cannot go outside 
when it is really cold and hot.  (See Board Hearing transcript, 
page 3).  However, the clinical evidence of record is against 
such a finding.  An August 2005 record reflects the opinion of 
the Veteran's doctor that he "should not do any type or any 
significant activity in high ambient temperature or humid 
conditions or extremely cold conditions due to his 
[cardiovascular] condition."  Thus, the clinical evidence of 
record reflects that the reason for the Veteran avoiding 
activities during extreme weather conditions was not due to his 
diabetes mellitus.

Private medical correspondence, dated in May 2001, from Dr. C.W. 
reflects that the Veteran's diabetes was treated with oral 
agents, counseling, diet, and exercise.

A September 2004 VA examination report reflects that the 
Veteran's diabetes was treated with oral medication.  There were 
no flare-ups and no alleviating or aggravating factors.  

A January 2006 Wichita Clinic record reflects that the Veteran 
had had a knee replacement one year earlier and was "just now 
able to start exercising regularly."

A January 2006 private medical record reflects the Veteran had 
uncontrolled type 2 diabetes mellitus.  It was recommended that 
he change medication and return in six weeks.

A February 2006 private medical record reflects that the Veteran 
had uncontrolled type 2 diabetes mellitus.  It was medically 
recommended that he continue his medication, and monitor his diet 
and exercise closely.  He was to return to the doctor in three 
months.

A December 2007 private medical record reflects that the Veteran 
had type 2 diabetes in questionable control.  

An April 2008 private medical record reflects that the Veteran 
had diabetes mellitus controlled according to his last blood 
test.  It was medically recommended that he continue his 
medication, and monitor his diet and exercise closely.  He was to 
return to the doctor in three months.

An October 2008 private medical record reflects that the Veteran 
was to continue his medication and continue to monitor his diet 
closely.  He was to return to the doctor in three months. 

An April 2009 private medical record reflects that it was 
medically recommended that the Veteran continue his medication, 
and monitor his diet and exercise closely.  He was to return to 
the doctor in three months.

A July 2009 private medical record reflects a diagnosis of "non-
insulin dependent diabetes mellitus".  

A November 2009 VA examination report reflects that the Veteran 
was taking insulin once a day and oral medication for his 
diabetes.  The report reflects that the Veteran reported that he 
was instructed to follow a restricted diet.  

At the Board hearing, the Veteran testified that he saw his 
doctor once a month and his doctor's assistant once every two 
months.

Thus, there is no competent clinical evidence of record that the 
Veteran has a regulation of activities due to his service-
connected diabetes.  The May 2001 correspondence reflects that he 
was to exercise to help control his diabetes.  The subsequent 
medical records reflect that he was to monitor his exercise, not 
that his activities were restricted.  In addition, the August 
2005 record reflects that the Veteran's restriction on activities 
in high ambient, humid, or cold conditions was due to his 
cardiovascular condition.

In his post remand brief, the Veteran's accredited representative 
avers that VA has misapplied the regulations and ignored the 
portions of DC 7913 that allow consideration of evaluations 
higher than 40 percent if the appellant is shown with 
complications that would not be compensable if separately 
evaluated (60 percent rating) or complications that would be 
compensable if separately evaluated (100 percent rating).  The 
Board finds that VA has correctly applied the regulation and that 
the accredited representative is incorrect in his interpretation 
of the regulation.   

Because of the successive nature of the rating criteria of DC 
7913, the evaluation for each higher disability rating includes 
the criteria of each lower disability rating; thus, each of the 
three criteria listed in the 40 percent rating must be met in 
order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. 
App. 152, 156 (2009).  See also Mullins v. Shinseki, No. 09-2983, 
(Vet. App. Oct. 21, 2010).  Thus, because the Veteran does not 
have a regulation of activities, an evaluation in excess of 20 
percent is not warranted for any portion of the rating period on 
appeal.  In addition, the Board notes that the evidence , to 
include the Veteran's testimony at a Board hearing and the 
November 2009 VA examination report, is against a finding that 
the Veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider. 

The Board has also considered Note 1 to DC 7913.  The Veteran has 
a diagnosis of peripheral neuropathy and is service-connected, 
and separately compensated, for peripheral neuropathy of the 
lower and upper extremities as associated with diabetes.  
Therefore, further discussion of peripheral neuropathy is not 
warranted.

The Veteran also has a diagnosis of diabetic retinopathy.  During 
the course of this appeal, VA revised the criteria for rating eye 
disabilities, effective December 10, 2008. 73 Fed. Reg. 66,543 
(2008).  The December 2008 amendments included a rearrangement of 
some substantive criteria for rating eye disabilities, which 
ultimately eliminated 38 C.F.R. § 4.84a (2008). The current 
version of the schedule for rating the eye is located in 38 
C.F.R. § 4.79 (2010). Where a law or regulation changes during 
the pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule. VAOPGCPREC 07-03, 69 Fed. Reg. 25179 
(2004).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change. If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period prior 
to, and from, the effective date of the change. 38 U.S.C.A. § 
5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to December 10, 2008, 38 C.F.R. § 4.84a, DCs 6061-6066 
provided for a 10 percent evaluation when there was 20/50 vision 
in one eye with 20/40 or 20/50 vision in the other eye, or when 
there was 20/70 vision in one eye and 20/40 vision in the other 
eye. 38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).  

On and after December 10, 2008, 38 C.F.R. § 4.79, DCs 6061-6066 
provide for a 10 percent evaluation when there was 20/50 vision 
in one eye with 20/40 or 20/50 vision in the other eye, 20/70 
vision in one eye with 20/40 vision in the other eye, or 20/100 
vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 
4.79, DC 6066 (2010).

A December 2006 G.V.G. record reflects that the Veteran had 
"only trace nonproliferative features" with no diabetic macular 
edema.  A July 2009 C. P. eye examination record reflects that 
the Veteran has diabetic retinopathy which is mild 
nonproliferative, without associated macular edema.  His visual 
acuity with correction was 20/15 + 1 in the right eye, and 20/15 
+3 in the left eye.  His current prescription was 0.00 +1.50 x 
013 for the right eye, and 0.00+1.75 x 167 for the left eye.  
Thus, the evidence does not indicate that the Veteran's diabetic 
retinopathy warrants a compensable rating.



Extraschedular

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2010). An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes is inadequate.  The rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  The Veteran 
does not experience any symptomatology not contemplated by the 
rating schedule.  Referral for extraschedular consideration is 
not warranted.

In conclusion, the evidence of record is against a finding that 
the Veteran's service-connected diabetes mellitus merits a rating 
in excess of 20 percent for any time period on appeal.  As the 
preponderance of the evidence is against the claim for a rating 
in excess of 20 percent, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

1.  Entitlement to service connection for coronary artery disease 
is granted. 

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


